Case 19-01133 Doc 12 Filed 11/27/19 Entered 11/27/19 10:54:38 Main Document Page 1 of 2




                           UNITED STATES BANKRUPTCY COURT

                             EASTERN DISTRICT OF LOUISIANA

   IN RE:                                                     CASE NO.       19-12337

   ROYAL ALICE PROPERTIES, LLC                                SECTION “A”

          DEBTOR                                              CHAPTER 11

   **************************************************************************
   ROYAL ALICE PROPERTIES, LLC

          PLAINTIFF

   VERSUS                                                     ADV. NO. 19-01133

   AMAG, INC.

          DEFENDANT

                                  CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that a copy of the Order (P. 11) granting the Consent Motion for

   Extension of Time to File Answer and/or Responsive Pleadings (P. 9) filed by Defendant,

   AMAG, Inc. has been served by electronic means through the Court’s CMECF system on all

   parties who receive service through the Court’s CMECF System and U.S. First Class Mail on

   AMAG, Inc., as listed on the service list below, this 27th day of November, 2019.

                                        Respectfully Submitted,

                                        /S/Richard W. Martinez
                                        _______________________________________
                                        RICHARD W. MARTINEZ (#17040)
                                        Richard W. Martinez, APLC
                                        3500 N. Hullen St.
                                        Metairie, LA 70002
                                        Telephone: (504)525-3343
                                        Email: richard@rwmaplc.com
                                        Attorney for AMAG, INC.
Case 19-01133 Doc 12 Filed 11/27/19 Entered 11/27/19 10:54:38 Main Document Page 2 of 2




   BY ELECTRONICAL MEANS THROUGH THE COURT’S CMECF SYSTEM:

   Leo D. Congeni on behalf of Plaintiff Royal Alice Properties, LLC
   leo@congenilawfirm.com, michelle@congenilawfirm.com

   Richard W. Martinez on behalf of Defendant AMAG, Inc.
   richard@rwmaplc.com, claire@rwmaplc.com



   BY U.S. FIRST CLASS MAIL:

   AMAG, Inc.
   233 Wilshire Blvd., Ste. 200
   Santa Monica, CA 90401-1227
